Citation Nr: 0803923	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2004, for the award of service connection for status post 
laceration with ulnar nerve damage with peripheral neuropathy 
of the right hand.

2.  Entitlement to an effective date earlier than March 1, 
2004, for the award of service connection for scar on the 
right hand.

3.  Entitlement to an effective date earlier than March 1, 
2004, for the award of service connection for status post 
removal of neuroma, 3rd and 4th toes and osteoarthritis 
changes of the first metatarsal phalangeal joint of left foot 
with scar.

4.  Entitlement to an effective date earlier than March 1, 
2004, for the award of service connection for osteoarthritis 
changes of the right foot.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1979 and from July 1983 to June 1987.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran submitted a notice of disagreement regarding VA's 
determination that it must recoup the amount of his severance 
pay before it may pay him VA compensation.  A March 2006 
statement of the case addressed this issue.  There is no 
substantive appeal in the claims file, and thus this issue is 
not part of the current appeal.  See 38 C.F.R. § 20.200 
(2007) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  In a February 1988 decision, the RO denied the veteran's 
claim for service connection for nerve injury to the right 
hand.  The veteran was notified of the decision along with 
his appeal rights and did not appeal the decision.

2.  The next time the veteran submitted an application to 
reopen the claim for service connection for nerve injury and 
for scarring to the right hand was on March 1, 2004.  

3.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for nerve 
injury to the right hand between February 1988 and March 
2004.

4.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for bilateral 
foot disability prior to March 1, 2004.  
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 
2004, for the award of service connection for status post 
laceration with ulnar nerve damage with peripheral neuropathy 
of the right hand have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than March 1, 
2004, for the award of service connection for scar on the 
right hand have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

3.  The criteria for an effective date earlier than March 1, 
2004, for the award of service connection for status post 
removal of neuroma, 3rd and 4th toes and osteoarthritis 
changes of the first metatarsal phalangeal joint of left foot 
with scar have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

4.  The criteria for an effective date earlier than March 1, 
2004, for the award of service connection for osteoarthritis 
changes of the right foot have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The veteran's claims for an earlier effective date are 
downstream issues from his March 2004 claim for service 
connection.  For example, VA awarded service connection for 
the disabilities involving his right hand and bilateral foot, 
and the veteran subsequently filed a claim for an earlier 
effective date.  In this type of circumstance, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  VA issued a statement of 
the case addressing the effective-date issue in December 
2005.

VCAA notices were sent in May 2004 and September 2004, which 
informed the veteran what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, he is not appealing the evaluations assigned.  
Two, as noted above, the veteran's claim for an earlier 
effective date is a downstream issue, and the RO sent the 
veteran a statement of the case which addressed his earlier 
effective date claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA did not provide 
the veteran with an examination in connection with his claim 
for an earlier effective date, as this issue would not 
warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, a claim for an earlier effective date 
does not meet the statutory requirements for entitlement to a 
VA examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2007).  (VA provided the veteran with 
an examination in connection with his claims for service 
connection.)

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2007).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).



A.  Right hand

The RO has awarded service connection for status post 
laceration with ulnar nerve damage with peripheral neuropathy 
of the right hand and scar on the right hand as of March 1, 
2004. On that date, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, via the 
internet, seeking compensation for severed nerve of the right 
hand.  He argues that the effective date should go back to 
1987, when he was discharged from service.  He states that he 
did not file a claim at that time but feels that he should be 
awarded service connection as of that date because, had he 
filed a claim then, he would have been receiving benefits 
from that time.  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than March 1, 
2004, for the award of service connection for status post 
laceration with ulnar nerve damage with peripheral neuropathy 
of the right hand and scar on the right hand is legally 
precluded. The reasons follow.

While the veteran states he did not file a claim for service 
connection prior to now, there is evidence in the claims file 
that he filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on July 27, 1987, for nerve injury 
to the right hand.  In August 1987, VA informed him that it 
was making arrangements for his physical examination and that 
he would be informed of the time and place of the 
examination.  VA noted that if he failed to report for the 
examination, his claim could be disallowed.  A November 1987 
VA Form 3230, Reference Slip, shows that an examination was 
scheduled in November 1987, but that the examination had to 
be rescheduled.  A February 1988 VA Form 3230 shows that the 
veteran had been rescheduled three times in the orthopedic 
clinic and had failed to report for the examination.  In a 
February 1988 letter, VA informed the veteran that it could 
not grant his claim for disability benefits because he had 
failed to report for a scheduled examination.  It noted that 
no further action would be taken unless it received 
notification that the veteran was willing to report for an 
examination.  VA provided the veteran with his appellate 
rights, and he did not appeal the decision.  The February 
1988 decision is final, see 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2007), and the effective date for 
the award of service connection for status post laceration 
with ulnar nerve damage with peripheral neuropathy of the 
right hand and scar on the right hand cannot go back to 1987 
in the absence of clear and unmistakable error.

The next time the veteran submitted an application to reopen 
the claim for service connection for nerve damage to the 
right hand was on March 1, 2004.  It was following this 
submission that VA reopened the claim and awarded service 
connection for status post laceration with ulnar nerve damage 
with peripheral neuropathy of the right hand and scar on the 
right hand and assigned an effective date of March 1, 2004.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to March 1, 2004, for the 
award of service connection for the two disabilities 
involving the right hand.  In fact, the Board concludes that 
an effective date prior to March 1, 2004, is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C.A. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record 
between February 1988 and March 2004 to see if the veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for nerve 
injury to the right hand and finds nothing in the record to 
support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 
(2007).  In fact, there is nothing in the record between the 
time he was notified of his failure to report for the 
examination and the March 2004 application.

The Board is sympathetic with the veteran regarding his 
statements of the difficulty he has endured with his right 
hand since he left service and the fact that he chose not to 
pursue a claim at that time because he did not need the 
income but that he needs it now.  However, regrettably, there 
are no provisions in the law for a waiver or exception to be 
taken on this basis.

An earlier effective date for the award of service connection 
for status post laceration with ulnar nerve damage with 
peripheral neuropathy of the right hand and scar on the right 
hand is denied.

B.  Bilateral foot

As noted above, the RO has awarded service connection for 
status post removal of neuroma, 3rd and 4th toes and 
osteoarthritis changes of the first metatarsal phalangeal 
joint of left foot with scar and osteoarthritis changes of 
the right foot as of March 1, 2004.  The veteran's arguments 
in connection with this appeal address mostly his hand.  

The Board has carefully reviewed the evidence of record and 
finds that there is nothing in the record to allow for an 
effective date earlier than March 1, 2004, for the award of 
service connection for status post removal of neuroma, 3rd 
and 4th toes and osteoarthritis changes of the first 
metatarsal phalangeal joint of left foot with scar and 
osteoarthritis changes of the right foot.  The reasons 
follow.

In the VA Form 21-526 the veteran submitted via the internet 
on March 1, 2004, he did not include a claim for service 
connection for bilateral foot.  Rather, VA inferred the claim 
based upon the service medical records, which showed that the 
veteran had fractured both feet at the same time he sustained 
the nerve damage to his right hand (in an automobile 
accident).  Thus, technically, the veteran did not 
communicate an intent to file a claim for service connection 
for his feet at the time of the March 2004 application.  This 
is consistent with his July 1987 claim, as he did not include 
a claim involving his feet at that time-only his right hand.

Applying the law to the facts in this case, there is nothing 
in the record prior to March 1, 2004, the current effective 
date, to show an intent by the veteran to file a claim for 
service connection for bilateral foot disability.  Therefore, 
an earlier effective date cannot be awarded.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.155, 3.400. 


ORDER

An effective date earlier than March 1, 2004, for the award 
of service connection for status post laceration with ulnar 
nerve damage with peripheral neuropathy of the right hand is 
denied.

An effective date earlier than March 1, 2004, for the award 
of service connection for scar on the right hand is denied.

An effective date earlier than March 1, 2004, for the award 
of service connection for status post removal of neuroma, 3rd 
and 4th toes and osteoarthritis changes of the first 
metatarsal phalangeal joint of left foot with scar is denied.

An effective date earlier than March 1, 2004, for the award 
of service connection for osteoarthritis changes of the right 
foot is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


